Order, Supreme Court, New York County (Marilyn Shafer, J.), entered May 19, 2006, which denied defendant’s motion for summary judgment, reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Plaintiff Kudrov testified that she slipped and fell on a “shiny, slippery” floor in the south wing of the Port Authority Bus Terminal in Manhattan. She did not recall seeing any water or debris there at the time. The accident report stated that the area was clean and dry. In a report based on an inspection of the area almost a year after the accident (see Garcia v The Jesuits of Fordham, 6 AD3d 163, 165 [2004]), plaintiffs’ expert stated essentially that the floor was slippery due to the fact that it was made of ceramic tile and was covered with a polyurethane coating.
Absent proof of the negligent application of wax or polish, the fact that a floor is slippery by reason of its smoothness or having been polished does not give rise to an inference of negligence (Pagan v Local 23-25 Intl. Ladies Garment Workers Union, 234 *316AD2d 37 [1996]). The evidence sufficiently demonstrates that the floor was waxed and dry before this area was opened to the public. We find no triable issues as to whether defendant was negligent in its application of wax or buffing of the floor.
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Andrias, J.P., Friedman, Nardelli and Malone, JJ.